DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
•	Claims 1-20 are currently pending and have been examined. 
•	This action is made Non-FINAL.
•	The Examiner would like to note that this application is now being handled by Examiner Raven Zeer.

Information Disclosure Statement
The information disclosure Statement(s) filed on 04/06/2020 have been considered.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
reference character “106” of FIG. 1 has been used to designate both “Investor entity” and “Rules” (see also [0033] of the Specification).
 reference character “300” of FIG. 3 and FIG. 4 has been used to designate two different flow charts.
reference character “100” of FIG. 7 has been used to designate both the system of FIG. 1 and a different system of FIG. 7.
reference character “900” of FIG. 9 has been used to designate both a single computer system of FIG. 9 and multiple computer systems of FIG. 9 (see also [0103] of the Specification).
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because: 
they include the following reference character(s) not mentioned in the description: reference character 200 of FIG. 2.
they do not include the following reference sign(s) mentioned in the description: flowchart 400 mentioned at paragraph [0060].
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1 and 13 objected to because of the following informalities:  
Claim 1 recites “receiving, by the computing system, a proof that allows the set of validator agents to validate the transaction is compliant with the rules without revealing a portion of data in the transaction and identities publicly attributable to parties in the transaction” (emphasis added).  The limitation is grammatically incorrect.  Was “to validate the transaction compliant with the rules” (omitting the word “is”) meant here?  
Claim 13 recites similar limitations.
Furthermore regarding claim 1, claim 1 recites “inputs the transactions into the proof to validate a statement of the proof without revealing content of the transactions that prove the statement demonstrating the validity of the audit of the statement of the pooled capital management fund.” The limitation is grammatically incorrect.  Was there meant to be a comma placed between the words “statement” and “demonstrating”?
Claim 13 recites similar limitations.
Claim 18 recites “the first set of inputs comprises an asset set comprises a collection of assets.”  This limitation is grammatically incorrect.  Was “the first set of inputs comprises an asset set comprising a collection of assets” (emphasis added) meant here?
Claim 19 recites “the statement comprises a total value of a sum of the asset set exceeds a total value.”  This limitation is grammatically incorrect.  Was “the statement comprises a total value of a sum of the asset set exceeding a total value” (emphasis added) meant here?
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the audit of the statement” in line 21 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  Although the claim previously recites providing data for inputs to an audit proof, the claim does not previously recite performing an audit.
Claim 13 recites similar limitations.
Regarding claim 11, claim 11 recites the limitation “the statement that a total value of the asset set exceeds a total value of a sum of assets.”  There is insufficient antecedent basis for this limitation in the claim.  Although claim 1, which claim 11 depends upon, previously recites “a statement of the proof,” it is not clear whether the statement of claim 11 is referring to the statement previously recited in claim 1 or a different statement.
Claim 15 recites similar limitations. 
Claim 17 recites the limitation “wherein the transactions are stored with associated proofs validate the associated transaction is compliant with rules without revealing a portion of data in the transaction” at lines 6-8.  The limitation is confusing because it is not clear if “validate the associated transaction” is a next step of the method.  Or, was “wherein the transactions are stored with associated proofs that validate the associated transaction that is compliant with the rules…” was meant here?  The limitation appears to be either two sentences incorrectly combined into one or is missing words.  
Furthermore regarding claim 17, claim 17 recites “validate the associated transaction is compliant with rules without revealing a portion of data in the transaction;” at lines 7-8, and claim 17 recites “validating the transactions… without having access to the portion of data in the transaction” in lines 9-10.  There is insufficient antecedent basis for the limitations “the associated transaction” and “the transaction” in the claim.  Although the claim previously recites multiple “transactions,” there is no previous recitation of a single transaction or a single associated transaction.
Claims 2-10, 12, 14, 16, and 18-20 are rejected due to their dependency to a rejected claim. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention recites an abstract idea without significantly more. Independent claims 1, 13, and 17 are directed to a method (claims 1 and 17) and an apparatus (claim 13).  Therefore, on its face, each independent claim 1, 13, and 17 are directed to a statutory category of invention under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) (“2019 PEG”).
Under Step 2A, Prong One of the 2019 PEG, claims 1, 13, and 17 recite, in part, a method and an apparatus of organizing human activity.  Using the limitations in claim 1 to illustrate, the claim recites initializing rules that govern transactions for a pooled capital management fund on behalf of investor entities, for a transaction using funds in the pooled capital management fund, a set of validator agents that can approve the transaction; the set of validator agents to validate the transaction is compliant with the rules without revealing a portion of data in the transaction and identities publicly attributable to parties in the transaction; upon validation of the transaction, updating a state for the transaction in a sequence of states including prior states from prior transactions; and providing corresponding transactions to an auditor entity, wherein the auditor entity validates the corresponding transactions without revealing content of the transactions that prove the statement demonstrating the validity of the audit of the statement of the pooled capital management fund.  Claim 13 recites similar limitations.  And claim 17 recites receiving inputs specifying transactions in a historical log; sending, one or more queries to retrieve the transactions for the inputs, validate the associated transaction is compliant with rules without revealing a portion of data in the transaction; validating the transactions without having access to the portion of data in the transaction; converting the inputs into a first set of inputs and a second set of inputs based on a first set of characteristics for the first set of inputs and a second set of characteristics for the second set of inputs; and applying an audit proof validating a statement comparing a computation based on the first set of inputs and the second set of inputs, wherein data in the computation being validated by the audit proof is confidential and a statement proof is used to validate the data that is confidential is valid.  The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers fundamental economic principles and commercial interactions including business relations (certain methods of organizing human activity), but for the recitation of generic computer components.  The claims as a whole recite a method of organizing human activity.  The claimed inventions allows for storing rules that govern transactions for a pooled capital management fund on behalf of investor entities, and validating a transaction using funds in the pooled capital management fund, which is a fundamental economic principles and commercial interactions including business relations.  The mere nominal recitation of a computing system, authenticated database, and validator agents do not take the claim out of the methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Under Step 2A, Prong Two of the 2019 PEG, the judicial exception is not integrated into a practical application. In particular, the additional elements of a computing system;  an authenticated database wherein the authenticated database includes data structures storing data that is authenticated; providing a multi-signature from a set of validator agents; receiving a proof that allows the set of validator agents to validate; validation using a consensus of the set of validator agents; updating a state of the authenticated database; wherein information for each transaction that is stored in the authenticated database is associated with a proof that is useable to validate the transaction and a multi-signature of the set of validator agents that validated the transaction; providing corresponding transactions and associated proofs for inputs to an audit proof; validates the corresponding transactions using the associated proofs and inputs the transactions into the proof to validate a statement of the proof are recited at a high-level or generality (i.e., as a generic computing system performing a generic computer function of initializing a database and rules; providing a multi-signature; receiving a proof; updating the database; and providing transactions and proofs) such that they amount to no more than mere instructions to apply the exception using a generic computer components (see MPEP 2106.05(f)). 
 Accordingly, the combination of the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements in the claims amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  
The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.  Dependent claims 3, 8-10, 14, simply further describes the technological environment.  Dependent claims 2, 4-7, 11-12, 15-16, and 18-20 simply help to define the abstract idea.  The additional limitations of the dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.
Viewing the claim limitations as an ordered combination does not add anything further than looking at the claim limitations individually.  When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. Accordingly, claim(s) 1-20 is/are ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10, 12, 13-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 20170011460 A1 (“Molinari”) in view of US 20170287090 A1 (“Hunn”).
Regarding claim 1, Molinari discloses a method comprising (see at least FIG. 4.): 
initializing, by a computing system, an authenticated database and rules that govern transactions for a pooled capital management fund on behalf of investor entities (Computing devices store a distributed blockchain ledger and cryptographic wallets which enable the users to issue securities, trade securities and perform other related functions across the network in a secure and reliable manner.  See at least [0035].  See also [0066]-[0067].  See also FIG. 1, Users 105, Computing Devices 110, and Ledger 175.  The system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund.  See at least [0049].  See also [0050]-[0051].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].  See also [0046].), 
wherein the authenticated database includes data structures storing data that is authenticated (Blocks are appended to the blockchain ledger in response to smart contracts being executed by investors in connection with a security fund.  See at least [0106] and FIG. 4, step 420.  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].); 
for a transaction using funds in the pooled capital management fund, providing, by the computing system, a set of validator agents that can approve the transaction (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0020]-[0025], [0085]-[0090], and [0104]-[0108].); 
receiving, by the computing system, data that allows the set of validator agents to validate the transaction is compliant with the rules (Cryptographic hashing techniques (or other cryptography techniques) may be applied to the entries in the blockchain ledger. In certain embodiments, the cryptographic wallets utilize a one-way hashing algorithm (e.g., such as SHA-256 or SHA-512) to append entries to the blockchain ledger. The hashing techniques may link the entries in the ledger with the data tokens and their associated data. In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values, and the users' cryptographic wallets may digitally sign the entries that are added to the blockchain ledger. See at least [0069].  See also [0030] and [0075].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].  See also [0046].  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].); 
upon validation of the transaction using a consensus of the set of validator agents, updating, by the computing system, a state of the authenticated database for the transaction in a sequence of states including prior states from prior transactions (The blockchain ledger may be updated and appended to reflect performance, or lack thereof, of any events associated with the smart transfer contract. For example, the blockchain ledger may be updated and appended when a trade is initiated, when events occur (or do not occur), when information is supplied (or not supplied), and when the trade is confirmed or denied.  After a transfer contract is successfully confirmed, the cryptographic wallets associated with the users may append an entry to the ledger that indicates completion of the contract and the change in the security's ownership. The entry that is appended to the ledger may reference the blocks in the ledger pertaining to the dataset associated with the security in order to indicate updated ownership of the security and provide a proper audit trail.  See at least [0046]-[0047].), 
wherein information for each transaction that is stored in the authenticated database is associated with data that is useable to validate the transaction and the set of validator agents that validated the transaction (Cryptographic hashing techniques (or other cryptography techniques) may be applied to the entries in the blockchain ledger. In certain embodiments, the cryptographic wallets utilize a one-way hashing algorithm (e.g., such as SHA-256 or SHA-512) to append entries to the blockchain ledger. The hashing techniques may link the entries in the ledger with the data tokens and their associated data. In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values, and the users' cryptographic wallets may digitally sign the entries that are added to the blockchain ledger.  See at least [0069].  See also [0030].  The linkage among the transactions in the blockchain ledger permits the system and computing nodes to follow the chain backward in order to observe and verify all transactions associated with the securities and their associated virtual data tokens.  See at least [0067].); and 
providing, by the computing system, corresponding transactions and data to an auditor entity (Blocks are appended to the blockchain ledger in response to smart contracts being executed by investors in connection with a security fund.  See at least [0106] and FIG. 4, step 420.  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].), 
wherein the auditor entity validates the corresponding transactions and inputs the transactions demonstrating the validity of the pooled capital management fund (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].  See also [0046].  The linkage among the transactions in the blockchain ledger permits the system and computing nodes to follow the chain backward in order to observe and verify all transactions associated with the securities and their associated virtual data tokens.  See at least [0067].  Cryptographic hashing techniques (or other cryptography techniques) may be applied to the entries in the blockchain ledger. In certain embodiments, the cryptographic wallets utilize a one-way hashing algorithm (e.g., such as SHA-256 or SHA-512) to append entries to the blockchain ledger. The hashing techniques may link the entries in the ledger with the data tokens and their associated data.  See at least [0069].).

While Molinari discloses a set of validator agents that can approve the transaction, Molinari does not expressly disclose a multi-signature from a set of validator agents.  Furthermore, while Molinari discloses receiving data that allows a set of validator agents to validate the transaction, Molinari does not expressly disclose receiving a proof, nor does Molinari expressly disclose allowing the set of validator agents to validate the transaction without revealing a portion of data in the transaction and identities publicly attributable to parties in the transaction.  Furthermore, while Molinari discloses information associated with data useable to validate the transaction, Molinari does not expressly disclose a proof that is useable to validate the transaction.  Furthermore, while Molinari discloses providing data to an auditor entity, Molinari does not expressly disclose providing associated proofs for input to an audit proof.  Furthermore, while Molinari discloses validating corresponding transactions, Molinari does not expressly disclose validating using the associated proofs, nor does Molinari expressly disclose inputting into the proof to validate a statement of the proof without revealing content of the transactions that prove the statement.  Furthermore, while Molinari discloses demonstrating the validity of the pooled capital management fund, Molinari does not expressly disclose demonstrating validity of the audit of the statement.

However, Hunn discloses a multi-signature from a set of validator agents (Where a blockchain distributed ledger (BDL) is used in a given State Transitioning System implementation, an ‘off-chain’ option may operate by locking part of the BDL state through multisignature or a form of ‘on-chain’ permissioning or other logic so that a specific set of participants must agree with each other to update a BDL state.  See at least [0109].); 
receiving a proof (The external data that is input to the data-driven contract may be verified through using proofs.  See at least [0111].  See also [0193].); 
allowing the set of validator agents to validate the transaction without revealing a portion of data in the transaction and identities publicly attributable to parties in the transaction (The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract..  See at least [0111].  The Examiner is interpreting sensitive data as a portion of the data in the transaction.  Furthermore, the Examiner is interpreting absence of Hunn’s disclosure of revealing publicly attributable to parties in the transaction as Hunn’s teaching validating the transaction without revealing identities publicly attributable to parties in the transaction.); 
a proof that is useable to validate the transaction; providing associated proofs for input to an audit proof; validating using the associated proofs; inputting into the proof to validate a statement of the proof without revealing content of the transactions that prove the statement; demonstrating validity of the audit of the statement (A party or entity with access to the contract may not be authorized or permitted to know some set of state information and/or data input information. Selective state sharing can be used so that a party is shared the appropriate information and visibility into the data-driven contract and its associated data inputs, events, and actions. In some variations, a party may be requested to verify if states consumed by a given transaction (e.g. in a UTXO BDL model) have previously been consumed as opposed to the validity of the transaction, which may enable enhanced privacy and scalability of the design. The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract.  See at least [0111].).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the set of validator agents of Molinari to validate using a multi-signature, as taught by Hunn, and to modify the validation of Molinari to use the zero-knowledge proof taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Regarding claim 2, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses the set of validator agents validates the transaction (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0020]-[0025], [0085]-[0090], and [0104]-[0108].).

While Molinari discloses validating the transaction, Molinari does not expressly disclose validating the transaction without knowledge of the portion of data in the transaction.

However, Hunn discloses validating the transaction without knowledge of the portion of data in the transaction (A party or entity with access to the contract may not be authorized or permitted to know some set of state information and/or data input information. Selective state sharing can be used so that a party is shared the appropriate information and visibility into the data-driven contract and its associated data inputs, events, and actions. In some variations, a party may be requested to verify if states consumed by a given transaction (e.g. in a UTXO BDL model) have previously been consumed as opposed to the validity of the transaction, which may enable enhanced privacy and scalability of the design. The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract.  See at least [0111]).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the validation of Molinari to validate the transaction without knowledge of the portion of the data in the transaction using the zero-knowledge proof taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Regarding claim 3, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses the set of validator agents use a consensus protocol to validate the transaction (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0020]-[0025], [0085]-[0090], and [0104]-[0108].).

Regarding claim 4, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses receiving an investment of funds into the pooled capital management fund, wherein the purchase is recorded in a transaction on the authenticated data structure (The system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund.  See at least [0049].  See also [0050]-[0051].  Blocks are appended to the blockchain ledger in response to smart contracts being executed by investors in connection with a security fund.  See at least [0106] and FIG. 4, step 420.  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].).

Regarding claim 5, the combination of Molinari and Hunn disclose the limitations of claim 4, as discussed above, and Molinari further discloses providing digital security tokens to one or more investor entities for the investment of funds (The cryptographic wallets utilize complex cryptography to protect the assets of the users, and further include code or instructions that implement a protocol for exchanging data tokens, creating new security offerings, transferring ownership of the securities, pooling investments, and/or performing any other associated activities (e.g., such as generating and utilizing cryptographic keys, generating local and network messages, updating ledgers, etc.).  See at least [0043].  See also [0050]-[0051], [0055], and [0023]-[0024].).

Regarding claim 6, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses receiving a purchase of an asset from the pooled capital management fund, wherein the purchase is recorded in the transaction on the authenticated data structure (Investor users can utilize the cryptographic wallets and/or accounts to browse, bid on, purchase and/or sell securities being offered or traded on the system.  See at least [0038]. Blocks are appended to the blockchain ledger in response to smart contracts being executed by investors in connection with a security fund.  See at least [0106] and FIG. 4, step 420.  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].).

Regarding claim 7, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses storing the transaction in the authenticated data structure comprises: storing the transaction in an order that is agreed upon by the set of validator agents (Transaction History: The data tokens and blockchain ledger may include embedded information that identifies all previous purchasers and sellers that exchanged the security and/or any information relevant to any of the transactions involving the security.  See at least [0058].  Entries that are added to the blockchain ledger may link to previous entries or blocks already included in the blockchain ledger. See at least [0067].  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].  The Examiner interprets the nodes agreeing to add the data block to the blockchain ledger and the data block being stored via linking previous entries as being stored in an order that is agreed upon by the set of validator agents.).

Regarding claim 8, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses providing transactions from the authenticated database to a peer, wherein the peer validates respective transactions in the authenticated database associated with each of the respective transactions (A data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0020]-[0025], [0085]-[0090], and [0104]-[0108].   Cryptographic hashing techniques (or other cryptography techniques) may be applied to the entries in the blockchain ledger. In certain embodiments, the cryptographic wallets utilize a one-way hashing algorithm (e.g., such as SHA-256 or SHA-512) to append entries to the blockchain ledger. The hashing techniques may link the entries in the ledger with the data tokens and their associated data. In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values, and the users' cryptographic wallets may digitally sign the entries that are added to the blockchain ledger. See at least [0069].).

While Molinari discloses validating, Molinari does not expressly disclose validating using the proofs and the multi- signatures.

However, Hunn discloses validating using the proofs (The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract..  See at least [0111].) and 
the multi- signatures (Where a blockchain distributed ledger (BDL) is used in a given State Transitioning System implementation, an ‘off-chain’ option may operate by locking part of the BDL state through multisignature or a form of ‘on-chain’ permissioning or other logic so that a specific set of participants must agree with each other to update a BDL state.  See at least [0109].).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the validating of Molinari to use the the zero-knowledge proof, as taught by Hunn, and to modify the validation of Molinari to use the multi-signatures taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Regarding claim 9, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above.  Molinari does not expressly disclose a state of the transactions in the authenticated database compute to a data tag, and the data tag is usable to authenticate the state of the transactions in the authenticated database.

However, Hunn discloses a state of the transactions in the authenticated database compute to a data tag, and the data tag is usable to authenticate the state of the transactions in the authenticated database (The State Transitioning Engine preferably takes the form of a Directed Acyclic Graph (DAG) comprised of objects that replicate the structure of a legal contract. An object may be the logic of a clause or part of the logic of a clause, parameter, input, or other element of the contract. A DAG will preferably have Merkle links between the objects either to express relationships between objects in clauses (e.g. an object in one clause being referenced in another clause, such as price), and/or store data relating to objects, history of changes to objects, etc.  When a programmable clause changes state (e.g. the price decreases as a result of data input to the legal contract), the State Transitioning Engine is updated with this data/metadata.  See at least [0036].  Preferably a new node object is added for each operation, update, event etc. Each change is preferably linked to nodes representing previous states as well as to atomic objects on which it depends for input (and metadata relating to the change/new event), thereby providing a complete immutable chronological record of the state of a data-driven contract as it changes over time. Contracting parties are therefore able to verify and ‘replay’ the cause of any changes to the state of the contract. In a given embodiment, any metadata may be stored in the DAG. A Merkle edge/link is a cryptographic graph edge hash (e.g., SHA-3, SHA-256) referencing or otherwise defining a relationship with another object and represented by the hash of the target object, and embedded in the source object.  See at least [0104].  The Examiner is interpreting the metadata as the data tag.).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transactions of Molinari to compute a data tag usable to authenticate the state of the transactions in the authenticated database, as taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Regarding claim 10, the combination of Molinari and Hunn disclose the limitations of claim 9, as discussed above.  Molinari does not expressly disclose an updated data tag is verifiably correct given an update to the state of the authenticated database using a tag for the state of the database prior to the update and a proof associated with the update.

However, Hunn discloses an updated data tag is verifiably correct given an update to the state of the authenticated database using a tag for the state of the database prior to the update and a proof associated with the update (System can include metadata relating to any change or action of a data-driven contract including data inputs used in driving a decision, active contract rules of a programmable clause, substantive changes to terms and conditions, and/or data outputs or actions resulting from some condition. The contract State Transitioning system may function with or be used in conjunction with a BDL for this purpose. For example, a BDL may be used to expose data (encrypted or otherwise) that may be accessible to non-contracting parties and/or may benefit from validation through use of a consensus protocol. Additional components may be added to the State Transitioning System to provide further functionality or incidents.  See at least [0103].  The state transitioning system can include a data modeling system that takes the form of a Merkle tree or, preferably, a Directed Acyclic Graph (DAG) comprised of objects (nodes and edges/links) that replicate the structure of a legal contract.  When a programmable clause or programmable component performs an operation (e.g. outputs data to an external API) or changes state (e.g. the price decreases), the State Transitioning System is updated with this data/metadata. Preferably a new node object is added for each operation, update, event etc. Each change is preferably linked to nodes representing previous states as well as to atomic objects on which it depends for input (and metadata relating to the change/new event), thereby providing a complete immutable chronological record of the state of a data-driven contract as it changes over time. Contracting parties are therefore able to verify and ‘replay’ the cause of any changes to the state of the contract. In a given embodiment, any object type, data, properties, metadata pertaining to objects, may be stored in the DAG. A Merkle edge/link is a cryptographic graph edge hash (e.g., SHA-3, SHA-256) referencing or otherwise defining a relationship with another object and represented by the hash of the target object, and embedded in the source object.  See at least [0104].  The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract.  See at least [0111].  The aforementioned components may be used interchangeably in any suitable combination.  See at least [0028].).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Molinari to include an updated data tag that is verifiably correct given an update to the state of the authenticated database using a tag for the state of the database prior to the update and a proof associated with the update, as taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Regarding claim 12, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses verify content of the transactions (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0020]-[0025], [0085]-[0090], and [0104]-[0108].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].).

While Molinari discloses verifying content of the transactions, Molinari does not expressly disclose the auditor entity receives proofs for the corresponding transactions and uses the proofs to verify content of the transactions without knowing the content of the transactions.

However, Hunn discloses the auditor entity receives proofs for the corresponding transactions and uses the proofs to verify content of the transactions without knowing the content of the transactions (The external data that is input to the data-driven contract may be verified through using zero-knowledge proofs (or similar) by which one party (the prover) can prove to another party (the verifier) that a given statement is true, without conveying any information apart from the fact that the statement is indeed true. A process using zero-knowledge proofs can function to prevent sensitive data from being shared with other parties of the contract..  See at least [0111].).
From the teaching of Hunn, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the validating of Molinari to use the the zero-knowledge proof, as taught by Hunn, in order to achieve privacy benefits, reduce complexity, and improve scaling (see Hunn at least at [0050]), and to improve efficiency (see Hunn at least at [0051]).

Claim 13 has similar limitations found in claim 1 above, and therefore is rejected by the same art and rationale.  And Molinari discloses a non-transitory computer-readable storage medium having stored thereon computer executable instructions, which when executed by a computing system, cause the computing device to be operable for performing claimed functions (see Molinari at least at [0036]; and also at [0035]-[0038].).

Claim 14 has similar limitations found in claim 8 above, and therefore is rejected by the same art and rationale.  

Claim 16 has similar limitations found in claim 12 above, and therefore is rejected by the same art and rationale.  

Claims 11 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Molinari in view of Hunn, and in further view of US 20200219099 A1 (“Mohassel”).
Regarding claim 11, the combination of Molinari and Hunn disclose the limitations of claim 1, as discussed above, and Molinari further discloses inputs (In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions.  See at least [0069].);
an asset set for an account of the pooled capital management fund (In certain embodiments, the system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund. In certain embodiments, the pooled fund may be utilized to invest in one or more of the securities offered on the system..  See at least [0049].  See also [0027].); 
transactions transferring money from investor entities to the pooled capital management fund (In certain embodiments, the system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund. In certain embodiments, the pooled fund may be utilized to invest in one or more of the securities offered on the system. In certain embodiments, the pooled fund may also, or alternatively, be used to loan or give money to other users. Each borrower user may also execute a smart contract that is provided via the cryptographic wallet and which enables the borrower to borrow from the fund. The borrowers can submit money to the fund to repay the loan. All investing, borrowing and/or repayment transactions may be recorded on the blockchain. In certain embodiments, permissions may be assigned by master accounts to sub-accounts to provide control of the pooled fund..  See at least [0049].  See also [0027].).

While Molinari discloses inputs, and while Molinari discloses an asset set and transactions, Molinari does not expressly disclose the inputs comprise an asset set and a liability set comprises transactions.  Furthermore, Molinari does not expressly disclose the audit proof proves the statement that a total value of the asset set exceeds a total value of a sum of assets in the liability set without knowing an identity of the assets.

However, Mohassel discloses the inputs comprise an asset set and a liability set comprises transactions (A proof of solvency includes two parts: a proof of liabilities, i.e., total cryptocurrency owed to users of the exchange; and a proof of assets, i.e., total cryptocurrency controlled by exchange.  See at least [0005].);
the audit proof proves the statement that a total value of the asset set exceeds a total value of a sum of assets in the liability set (A proof of solvency includes two parts: a proof of liabilities, i.e., total cryptocurrency owed to users of the exchange; and a proof of assets, i.e., total cryptocurrency controlled by exchange. If the assets equal or exceed the liabilities, the exchange is fully solvent.  See at least [0005].  The underlying statement that an exchange would need to prove is mostly algebraic (i.e., that assets exceed or equal liabilities).  See at least [0007].)
 without knowing an identity of the assets (See at least [0011]-[0014], disclosing determining solvency of a digital asset based on the zero-knowledge algorithm).
From the teaching of Mohassel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the inputs of Molinari comprise an asset set and a liability set comprises transactions, and to modify Molinari to include an audit proof proves the statement that a total value of the asset set exceeds a total value of a sum of assets in the liability set without knowing an identity of the assets, as taught by Mohassel, in order to improve efficiency (see Mohassel at least at [0006] and [0009]).

Claim 15 has similar limitations found in claim 11 above, and therefore is rejected by the same art and rationale.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Molinari in view of WO 2018007828 A2 (“Davies”).
Regarding claim 17, Molinari discloses a method comprising (see at least FIG. 4.): 
receiving, by a computing device, inputs specifying transactions in a historical log of an authenticated database, wherein the authenticated database includes data structures storing data that is authenticated (The hashing techniques may link the entries in the ledger with the data tokens and their associated data. In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions and/or as associated hash values, and the users' cryptographic wallets may digitally sign the entries that are added to the blockchain ledger.  See at least [0069].  Blocks are appended to the blockchain ledger in response to smart contracts being executed by investors in connection with a security fund.  See at least [0106] and FIG. 4, step 420.  Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  See at least [0088].  See also [0023] and [0094].); 
sending, by the computing device, one or more queries to retrieve the transactions for the inputs from the authenticated database (A hashing algorithm or function provided by the issuer's cryptographic wallet is utilized to create and embed a new data block (or set of data blocks) on the blockchain ledger which represents the security itself. In certain embodiments, the issuer's cryptographic wallet utilizes a one-way hashing algorithm (e.g., SHA-256 or SHA-512) to create the data block. Embedding the security into the blockchain ledger may further involve using public-key cryptography techniques to embed the security into the blockchain ledger, whereby the cryptographic wallet stores both a public key (e.g., which is publicly accessible to all nodes on the network and which is used to encrypt data blocks and verify digital signatures) and a private key (e.g., which is secretly maintained by the cryptographic wallet and which may be utilized to digitally sign blocks that are added to the blockchain ledger, decrypt encrypted text and securely maintain virtual data tokens in the cryptographic wallet).  See at least [0088].  See also [0085]-[0090].), 
wherein the transactions are stored with associated algorithms validate the associated transaction is compliant with rules;  validating, by the computing device, the transactions using the associated algorithm for the transactions (A hashing algorithm or function provided by the issuer's cryptographic wallet is utilized. Embedding the security into the blockchain ledger may further involve using public-key cryptography techniques to embed the security into the blockchain ledger, whereby the cryptographic wallet stores both a public key and a private key.  See at least [0088].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].  See also [0046].  The Examiner is interpreting the embedded security as the transactions stored with associated algorithms.); 
a first set of inputs and a second set of inputs (In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions.  See at least [0069].); and 
by the computing device, validating a statement comparing a computation, wherein data in the computation being validated is confidential and validate the data that is confidential is valid (Prior to being added to the blockchain ledger, the new data block being added to the blockchain ledger may be validated and authenticated across the distributed peer-to-peer network.  The cryptographic wallet stores both a public key (e.g., which is publicly accessible to all nodes on the network and which is used to encrypt data blocks and verify digital signatures) and a private key (e.g., which is secretly maintained by the cryptographic wallet and which may be utilized to digitally sign blocks that are added to the blockchain ledger, decrypt encrypted text and securely maintain virtual data tokens in the cryptographic wallet).  See at least [0088].  See also [0023] and [0094].  The smart contract may be embedded or configured with measures to ensure compliance with regulatory rules.  See at least [0045].  See also [0046].  The linkage among the transactions in the blockchain ledger permits the system and computing nodes to follow the chain backward in order to observe and verify all transactions associated with the securities and their associated virtual data tokens.  See at least [0067].  Cryptographic hashing techniques (or other cryptography techniques) may be applied to the entries in the blockchain ledger. In certain embodiments, the cryptographic wallets utilize a one-way hashing algorithm (e.g., such as SHA-256 or SHA-512) to append entries to the blockchain ledger. The hashing techniques may link the entries in the ledger with the data tokens and their associated data.  See at least [0069].  The Examiner interprets the private key as data that is confidential.).

While Molinari discloses transactions are stored with associated algorithms, Molinari does not expressly disclose associated proofs.  Furthermore, while Molinari discloses validating the transaction, Molinari does not expressly disclose validating the transaction without revealing a portion of data in the transaction.  Furthermore, while Molinari discloses validating the transactions, Molinari does not expressly disclose validating the transactions without having access to the portion of data in the transaction.  Furthermore, while Molinari discloses a first set of inputs and a second set of inputs, Molinari does not expressly disclose converting, by the computing device, the inputs into a first set of inputs and a second set of inputs based on a first set of characteristics for the first set of inputs and a second set of characteristics for the second set of inputs.  Furthermore, while Molinari discloses validating a statement, Molinari does not expressly disclose applying an audit proof that validates a statement.  Furthermore, while Molinari discloses a computation, Molinari does not expressly disclose a computation based on the first set of inputs and the second set of inputs.  Furthermore, while Molinari discloses validate the data, Molinari does not expressly disclose a statement proof is used to validate the data.

However, Davies discloses associated proofs (Constructing the first zero-knowledge proof and the second zero-knowledge proof may comprise using a key exchange algorithm. The key exchange algorithm may comprise a PAKE (password authentication key exchange) algorithm.  See at least page 8, lines 20-22.  When the hash chain uses a protocol that includes a zero knowledge proof, then it can authenticate each of a transaction's steps and the information or outcome generated by those steps.  See at least page 58, lines 5-7.  See also page 77, lines 5-9.);
validating the transaction without revealing a portion of data in the transaction; validating the transaction without revealing a portion of data in the transaction (Using zero knowledge proof and validating, however when validating the system knows nothing about the content of the transaction records for the transactions between accounts.  See at least page 81, line 29 to page 82, line 10.);
converting, by the computing device, the inputs into a first set of inputs and a second set of inputs based on a first set of characteristics for the first set of inputs and a second set of characteristics for the second set of inputs (Determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory.  See at least page 60, line 8 to page 62, line 22, and see also page 3, lines 13-25.  See also Abstract.);
applying an audit proof that validates a statement (Integrating a zero knowledge proof means the audit trail is generated by the transaction, and that the transaction and its record become part of the audit trail.  See at least page 83, lines 1-5.  Using zero knowledge proof and validating, however when validating the system knows nothing about the content of the transaction records for the transactions between accounts.  See at least page 81, line 29 to page 82, line 10.);
a computation based on the first set of inputs and the second set of inputs (Determining first seed data, generating a record of a first transaction between the first entity and a second entity, determining second seed data by combining at least the first seed data and the record of the first data transaction, generating a first hash by hashing the second seed data, the first hash comprising a history of data transactions involving the first entity and storing the first hash against the record of the first data transaction in a memory.  See at least page 60, line 8 to page 62, line 22, and see also page 3, lines 13-25.  See also Abstract.);
a statement proof is used to validate the data (Using zero knowledge proof and validating, however when validating the system knows nothing about the content of the transaction records for the transactions between accounts.  See at least page 81, line 29 to page 82, line 10.).
From the teaching of Davies, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify Molinari by using the zero knowledge proofs to validate the transaction, as taught by Davies, and to modify Molinari to convert the inputs of Molinari into a first set of inputs and a second set of inputs, and to perform a computation based on the first and second set of inputs, as taught by Davies, in order to improve scalability and to provide privacy in blockchain (see Davies at least at page 57, lines 3-25), and in order to improve efficiency (see Davies at least at page 76, lines 9-10).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Molinari in view of Davies, and in further view of Mohassel.
Regarding claim 18, the combination of Molinari and Davies discloses the limitations of claim 17, as discussed above, and Molinari further discloses a first set of inputs (In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions.  See at least [0069].);
a collection of assets and balances in an account of an investment fund (In certain embodiments, the system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund. In certain embodiments, the pooled fund may be utilized to invest in one or more of the securities offered on the system..  See at least [0049].  See also [0027].);
a second set of inputs (In certain embodiments, a Product ID, Issuer ID or Investor ID (or any combination thereof) may be used as inputs to the hashing functions.  See at least [0069].);
 and transactions transferring money from investors to the investment fund (In certain embodiments, the system enables a pooled fund to be created by combining investments from a plurality of investors or other users. The fund may be represented and stored directly on the blockchain. Each investor user may initially execute a smart contract that is provided via the cryptographic wallet and which enables the investor to join the fund. In certain embodiments, the pooled fund may be utilized to invest in one or more of the securities offered on the system. In certain embodiments, the pooled fund may also, or alternatively, be used to loan or give money to other users. Each borrower user may also execute a smart contract that is provided via the cryptographic wallet and which enables the borrower to borrow from the fund. The borrowers can submit money to the fund to repay the loan. All investing, borrowing and/or repayment transactions may be recorded on the blockchain. In certain embodiments, permissions may be assigned by master accounts to sub-accounts to provide control of the pooled fund..  See at least [0049].  See also [0027].);

While Molinari discloses a first set of inputs, and while Molinari discloses an account of an investment fund, Molinari does not expressly disclose the first set of inputs comprises an asset set.  Furthermore, while Molinari discloses a second set of inputs, and while Molinari discloses transferring money from investors to the investment fund, Molinari does not expressly disclose the second set of inputs comprises a liability set comprising transactions.

However, Mohassel discloses the first set of inputs comprises an asset set; the second set of inputs comprises a liability set comprising transactions (A proof of solvency includes two parts: a proof of liabilities, i.e., total cryptocurrency owed to users of the exchange; and a proof of assets, i.e., total cryptocurrency controlled by exchange.  See at least [0005].).
From the teaching of Mohassel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the first set of inputs of Molinari to comprise an asset set, as taught by Mohassel, and to modify the second set of inputs of Molinari to comprise a liability set comprising transactions, as taught by Mohassel, in order to improve efficiency (see Mohassel at least at [0006] and [0009]).

Regarding claim 19, the combination of Molinari, Davies, and Mohassel discloses the limitations of claim 18, as discussed above.  Molinari does not expressly disclose the statement comprises a total value of a sum of the asset set exceeds a total value of a sum of the liability set.

However Mohassel discloses the statement comprises a total value of a sum of the asset set exceeds a total value of a sum of the liability set (A proof of solvency includes two parts: a proof of liabilities, i.e., total cryptocurrency owed to users of the exchange; and a proof of assets, i.e., total cryptocurrency controlled by exchange. If the assets equal or exceed the liabilities, the exchange is fully solvent.  See at least [0005].  The underlying statement that an exchange would need to prove is mostly algebraic (i.e., that assets exceed or equal liabilities).  See at least [0007].).
From the teaching of Mohassel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the statement of Molinari to comprise a total value of a sum of the asset set exceeds a total value of a sum of the liability set, as taught by Mohassel, in order to improve efficiency (see Mohassel at least at [0006] and [0009]).

Regarding claim 20, the combination of Molinari, Davies, and Mohassel discloses the limitations of claim 19, as discussed above.  Molinari does not expressly disclose the statement proof demonstrates the total value of the sum of the assets exceeds the total value of the sum of the liability set.

However, Mohassel discloses the statement proof demonstrates the total value of the sum of the assets exceeds the total value of the sum of the liability set (A proof of solvency includes two parts: a proof of liabilities, i.e., total cryptocurrency owed to users of the exchange; and a proof of assets, i.e., total cryptocurrency controlled by exchange. If the assets equal or exceed the liabilities, the exchange is fully solvent.  See at least [0005].  The underlying statement that an exchange would need to prove is mostly algebraic (i.e., that assets exceed or equal liabilities).  See at least [0007].  See also [0011]-[0014], disclosing determining solvency of a digital asset based on the zero-knowledge algorithm.).
From the teaching of Mohassel, it would have been obvious to one having ordinary skill in the art before the effective filing date to modify the statement of Molinari to be a statement proof that demonstrates the total value of the sum of the assets exceeds the total value of the sum of the liability set, as taught by Mohassel, in order to improve efficiency (see Mohassel at least at [0006] and [0009]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Benedikt Bunz, "Bulletproofs: Short Proofs for Confidential Transactions and More," dated July 26, 2018, https://ieeexplore.ieee.org/document/8418611 (hereinafter “Bunz”) discloses Bulletproofs, a new non-interactive zero-knowledge proof protocol with very short proofs and without a trusted setup.  To aggregate proofs from multiple parties, enabling the parties to generate a single proof without revealing their inputs to each other via a simple multi-party computation (MPC) protocol for constructing Bulletproofs.  Many applications that would benefit from Bulletproofs, primarily in the area of cryptocurrencies. The efficiency of Bulletproofs is particularly well suited for the distributed and trustless nature of blockchains.
"Zero-Knowledge Proof Systems" dated May 8, 2014, https://crypto.stanford.edu/pbc/notes/crypto/zk.html (hereinafter “Stanford”) discloses  the goal of zero-knowledge proof systems is to prove a statement without leaking extra information.
David Shares, "How to create a multisig address and spend bitcoin from it," dated December 4, 2015, https://news.bitcoin.com/create-multisig-address-spend-bitcoin/ (hereinafter “Shares”) discloses “In order to create a multisig address, you will need two or more public public keys to generate it. Multisig addresses start with the number 3. The more key holders or signers you want, the more public keys you will need. For example, if you want 3-of-5 people to be required to sign a transaction in order to send, you will need 5 public keys and 3 will be required to send funds from it.”
Oded Goldreich, “Zero-Knowledge twenty years after its invention,” dated March 18, 2004, https://web.cs.ucdavis.edu/~franklin/ecs289/2010/goldreich_2004.pdf (hereinafter “Goldreich”) discloses Zero-Knowledge proofs are fascinating due to their seeming contradictory definition; zero-knowledge proofs are both convincing and yet yield nothing beyond the validity of the assertion being proved.  A verifier obtaining such a proof only gains conviction in the validity of the assertion.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN E ZEER whose telephone number is (313)446-6606. The examiner can normally be reached Monday - Friday 8-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett M Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.E.Z./Examiner, Art Unit 3694                                                                                                                                                                                                        
/ELDA G MILEF/Primary Examiner, Art Unit 3694